Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 06/11/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/11/2021 is withdrawn.  Claims 3-18, directed to a process for the preparation of a dense boron nitride ceramic, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Information Disclosure Statement
The information disclosure statement filed  01/18/2022 has been fully considered. 
Claim Rejections - 35 USC § 112
Examiner notes that the amendment dated 10/20/2021 has overcome all outstanding 112(b) rejections. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is directed to a boron nitride ceramic, wherein the ceramic has a room-temperature compressive strength of not less than about 400 MPa, a total room-temperature compressive strain of not less than about 9%, a room- temperature plastic strain of not less than about 4%, a room-temperature elastic strain of not less than about 4%, and a relative density, calculated as the ratio of the measured density relative to its theoretical density, of not less than about 85%.
The closest prior art is considered to be Xiaoming et al. (CN105481369 with reference to machine translation, hereinafter referred to as Xiaoming). 
Xiaoming discloses a method for making layered hexagonal boron nitride (see Xiaoming at [0007]) with spark plasma sintering (see Xiaoming at [0028]). However, Xiaoming consists of laminates of hexagonal boron nitride layers and oxide ceramic layers (see Xiaoming [0008]-[0028]), whereas claim 1 is directed towards a boron nitride ceramic, which Applicant clarifies is prepared solely from spherical boron nitride nano-powders in the Remarks dated 01/18/2022. Furthermore, because of the unexpected remarks, Applicant has been able to achieve elastic and plastic deformities inaccessible to previous boron nitride based ceramics as detailed by Applicant in the Remarks dated 01/18/2022, thus the ceramic of Xiaoming could not have inherently possessed the properties of claim 1. Therefore, claim 1 avoids Xiaoming as prior art and is thus allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowed because they depend on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered and they are persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



/CAMERON K MILLER/Examiner, Art Unit 1731